UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
MAKESI SADENAI LOPEZ,

                                   Plaintiff,
                                                                       ORDER
                 -against-                                             18-CV-5038 (JMA)(AKT)

NASSAU COUNTY CORRECTIONAL
FACILITY, et al.

                                    Defendants.
--------------------------------------------------------X
AZRACK, District Judge:

        On September 4, 2018, incarcerated pro se plaintiff Makesi Sadenai Lopez (“plaintiff”)

filed a complaint in this Court but did not remit the filing fee or file an application to proceed in

forma pauperis. Accordingly, by Notice of Deficiency dated September 5, 2018 (“Notice”),

plaintiff was instructed to either remit the filing fee or complete and return the enclosed

application to proceed in forma pauperis and Prisoner Litigation Authorization form (“PLRA”)

within fourteen (14) days from the date of the Notice. The Notice warned plaintiff that his

failure to timely comply may be dismissed for failure to prosecute. (See Notice, Docket Entry

No. 2.) The Order was mailed to plaintiff at his address of record, but was returned to the Court

on September 17, 2018 with a notion to “return to sender, not deliverable as addressed,

transferred to another facility.” (See Docket Entry No. 7.) On September 19, 2018, plaintiff

filed a Notice of Change of Address and the Notice was re-mailed to plaintiff at his new address

also on September 19, 2018. (See Docket Entry No. 6.) To date, plaintiff has not responded to

the Notice nor has he otherwise communicated with the Court. Accordingly, the complaint is

dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to

prosecute.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that in forma pauperis status for

                                                        1
the purpose of an appeal from this order would not be taken in good faith and therefore in forma

pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).           The

Clerk of the Court is directed to mail a copy of this order to the plaintiff at his last known

address and to mark this case closed.

SO ORDERED.
                                                               ____/s/ (JMA)_________________
Dated:    October 11, 2018                                     Joan M. Azrack
         Central Islip, New York                               United States District Judge




                                                  2
